 In the Mutterof C.A.AV' EBB,MARY H.WEBB,AND C. B.WEBB,CO-PARTNERS,DOINGBUSINESSASWEAVER WINTARIKandPLAYTI3INGS,.JEWELRYAND NOVELTYWORKERSINTERNATIONAL UNION, CIOCraw No. 4-CA-16.-Decided December 5, 1949DECISIONANDORDEROn June 28, 1949, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy. ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board' has reviewed the rulings of the Trial Examiner atthe hearings and finds that no prejudicial error was committed. Therulings are hereby affirmed.2The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner insofar as they are consistent with thisdecision and order.1.The Respondents, relying upon Section 10 (b) of the amendedAct, except to all findings made by the Trial Examiner which arein any respect based upon events that occurred more than 6 monthsbefore service upon them of the last amended charges in this case,although less than 6 months before service upon them of the originalcharges.However, as we stated in our recent decision inCathey'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Reynolds,Murdock,.andGray].2 At the close of the hearing, the Trial Examiner granted the General Counsel's motionto correct the pleadings and formal papers in this case to conform to the proof.The,Respondents except to certain findings made by the Trial Examiner in his IntermediateReport on the ground that they are at variance with the allegations of the complaint..However, the Respondents suffered no surprise at the hearing and had full opportunityto litigate all the issues.We find, therefore, that they suffered no prejudice by reasonof the said variances between the complaint and the proof.Accordingly, we affirm the.'trial Examiner's ruling and overrule the aforesaid exceptions.5.7 NLRB No. 53.351 352DECISIONSOF NATIONALLABOR RELATIONS BOARDLumber Company,86 NLRB 157, Section 10 (b) of the amendedAct does not require charges to specify or particularize each unfairlabor practice to be litigated.The filing and service of the initialcharges herein tolled the 6-month period of limitations contained inSection 10 (b).The respondents' objections with respect to the time-liness of the charges are therefore without merit because the TrialExaminer in arriving at his findings of fact has not relied upon anytransactions which occurred more than 6 months before the date onwhich the initial charges herein were filed and served.Accordingly,eve overrule the aforesaid exceptions.2.We agree with the Trial Examiner that the Respondents inter-fered with, restrained, and coerced their employees in the exerciseof the rights guaranteeed them in Section 7 of the Act.We base suchfindings upon :(a)C. B. Webb's remarks made at conferences between representa-tives of the Respondents and bargaining committees of the employeesthat, "Over your dead body there will be a union come into this plant"and that, "She [one of the partners] was foolish wasting her timewith us [union bargaining committee] and they was in business for30 years, and he never had anything like that going on, and lie wouldbe damned if he would put up with it now";(b)C. A. Webb's interrogation of employees with respect to theirunion affiliations and sympathies coupled with his promises of in-creased wages if the employees would abandon, at least for a period oftime, their union activities;(c)The appearance of Forelady Heath's signature on the petition,dated October 27, 1947, addressed to the Respondents requesting themnot to bargain with the C. I. 0., because the undersigned employeesdo not recognize the C. I. O., as their bargaining agent.'3.We agree with the Trial Examiner that the Respondents dis-criminatorily discharged Lucy Mentzer on October 3, 1947, and there-after refused to reinstate her, thereby violating Section 8 (a) (1) and(3) of the Act.4.For the reasons stated in the Intermediate Report, we find that onOctober 31, 1947, and at all times thereafter, the Respondents refusedto bargain collectively with Playthings, Jewelry and Novelty Work-ers International Union, CIO, as the exclusive representative of theiremployees, and by such refusal interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed them in Section7 of the Act, in violation of Section 8 (a) (1) and (5) thereof.3We do not agree with the Trial Examiner that the evidence in the record supports thefinding that Mary Webb, one of the Respondents, requested an employee to obtain thesignature of another employee to the said petition. WEAVER WINTARK353RemedyWe have found that the Respondents by their illegal acts violatedSection 8 (1), (3), and (5).We are of the opinion, upon the entirerecord in this case, that the commission in the future of such acts andof other unfair labor practices may be anticipated from the Respond-ents' conduct in the past.We shall therefore order the Respondentsto cease and desist from such conduct,and from in any other mannerinfringing upon the rights guaranteed to their employees in Section7 of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the' National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents,C.A.Webb, Mary H.Webb, and C. B. Webb, co-partners, doing business as Weaver Wintark,at Shamokin, Pennsylvania, their agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Playthings, Jewelry and NoveltyWorkers International Union, CIO, or any other labor organization oftheir employees by discharging or refusing to reinstate any of theiremployees, or in any other manner discriminating in regard to theirhire, tenure of employment,or any term or condition of employment;(b) Interrogating their employees concerning their -union affilia-tion, activities, or sympathies, or threatening their employees withreprisals,or economic loss because of their union affiliation,activities,or sympathies,or making promises of economic gain to their employeesif they refrain from engaging in such activities;(c)Refusing to bargain collectively with Playthings, Jewelry andNovelty Workers International Union; CIO, as the exclusive represen-tative of all the Respondents' production and maintenance employeesat their Shamokin, Pennsylvania, plant, excluding office and clericalemployees, guards, watchmen, and supervisors as defined in Section2 (11) of the Act;(d) In any other manner interferingZflwith, restraining, or coercingtheir employees in the exercise of their rights to selfcorganization, toform labor organizations, to join or assist Playthings, Jewelry andNovelty Workers International Union, CIO,or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities. fdr the purposes ofcollective bargaining-or other mutual aid or protection,or to refrainfrom any or all of'such activities,except to the extent that such right 3 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay be affected by an agreement requiring membership in a labor,organization as a condition of employment as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Playthings, Jewelryand Novelty Workers International Union, CIO, as the exclusive rep-resentative of their employees in the appropriate unit described above,with respect to rates of pay, wages, hours of employment, and otherconditions of employment and, if an understanding is reached, embodysuchunderstanding in a signed agreement;(b)Offer Lucy Mentzer immediate and full reinstatement to herformer or substantially equivalent position without prejudice to herseniority or other rights and privileges;(c)Make whole Lucy Mentzer for any loss of pay she may havesuffered by reason of the Respondents' discrimination against her bypayment to. her of a sum of money equal to the amount which shenormally would have earned as wages from the date of her dischargeto the date of the Respondents' offer of reinstatement, less her net earn-ings during said period;(d) Post at their plant in Shamokin, Pennsylvania, copies of thenotice attached hereto and marked Appendix A.4 Copies of saidnotice, to be furnished by the Regional Director for the Fourth Region,shall, after being signed by one of the Respondents, be posted by theRespondents upon receipt thereof, and maintained by them for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondents to insure that said notices arenot altered, defaced, or covered by any other material;(e)Notify the Regional Director for the Fourth Region in writing,within (10) clays from the date of this Order, what steps the Respon-dents have taken to comply herewith.APPENDIX AoNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any mannerinterfere with,restrain,or coerceour employees in the exercise of their rights. to self-organization,* In the event this orderis enforced by decree of a UnitedStates Court of Appeals, thereshall be insertedbefore the words, "A DECISION AND ORDER,"the words, "A DECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING." WEAVER WINTARK355to form labor organizations,to join or assistPLAYTEIINGS,JEW-ELRY AND NOVELTY WORKERS INTERNATIONAL UNION, CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities,.except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8 (a) (3) ofthe Act.WE WILL OFFER to Lucy Mentzer immediate and full reinstate-_relent to her former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges. pre-viously enjoyed, and make her whole for any loss of pay sufferedas a result of the discrimination against her.WEWILLBARGAIN collectively, upon request, withPLAYTHINGS,,JEWELIIY AND NOVELTY WORKERS INTERNATIONAL UNION, CIO, as.the exclusive representative of all employees in the bargainingunit described herein, with respect to rates of pay, wages, hoursof employment, and other conditions of employment and, if anunderstanding is reached, embody such understanding in a signedagreement.The bargainingunit is :All production and maintenance employees at our plant in,Shamokin, Pennsylvania, excluding office and clerical employees,guards, watchmen and supervisors as defined in the Act.All our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any terraor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.C. A. WEBB, MARY H. WEBB, ANDC. B. WWEBB, CO-PARTNERS, DOINGBUSINESSASWEAVER WINTARK,Employers.By -------------------------------Dated -----------------(Partner)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTJohn H. Garver, Esq.,for the General Counsel.Stevens & Lee,byWilliam R. Lessig, Esq.,for the Respondents.Messrs. Dominic Tripode, Frank Prataric,andJohn Bianco,for the Union.877359-50-vol. 87--24 356DECISIONS OF, NATIONALLABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a charge and three amended charges duly tiled by Playthings, Jewelryand Novelty Workers International Union, affiliated with the Congress of Indus-trial Organizations, herein called the Union, the General Council of the NationalLabor Relations Board, herein called, respectively, the General Counsel and theBoard, by the Regional Director for the Fourth Region (Philadelphia, Penn-sylvania), issued a complaint, dated February 21, 1949, alleging that C. A. Webb,Mary H. Webb, and C. B. Webb, co-partners, doing business as Weaver Wintark,herein collectively called the Respondents, had engaged in, and were engaged in,unfair labor practices affecting commerce, within the meaning of Section 8 (a)(1), (3), and (5) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act. Copies of the complaint andcharges, together with notice of hearing thereon, were duly served upon eachRespondent and upon the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the Respondents (1) by certain stated acts interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7 ofthe Act; (2) discriminatorily discharged Lucy Mentzer on October 7, 1947, andthereafter refused to reinstate her because she had joined and assisted the Unionand had engaged in concerted activities with other employees for the purposeof collective bargaining and other mutual aid and protection; and (3) on orabout October 31, 1947, and at all times thereafter, refused to bargain collectivelywith the Union as the exclusive representative of their employees in an appro-priate unit, although the Union had been selected and designated as their collec-tive bargaining representative by a majority of such employees at an electionheld, pursuant to the terms of a consent election agreement and under theauspices of the Burgess of the city of Shamokin, Pennsylvania, on September12, 1947.On March 3, 1949, the Respondents duly filed an answer admitting certainallegations of the complaint with respect to the nature and extent of thebusinesstransacted by them, but denying the commission of any unfair labor practices.Pursuant to notice, a hearing was duly held on April 26 and 27, 1949, atShamokin, Pennsylvania, before Howard Myers, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The General Counsel and the Respondentswere represented by counsel and the Union by representatives.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencepertinent to the issues was afforded all parties.At the conclusion of the GeneralCounsel's case-in-chief, counsel for the Respondents moved to dismiss the com-plaint in its entirety.Decision thereon was reserved.The motion is herebydenied.At the conclusion of the taking of the evidence, the General Counselmoved to conform the pleadings to the proof with respect to minor variances.The motion was granted. The parties were then advised that they might filebriefs and proposed findings of fact and conclusions of law with the undersignedon or before May 12, 1949.1 Briefs have been received from the Respondentsand from the General Counsel and have been carefully considered by the under-signed.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:'Upon the request of the General Counsel the time tofile briefswas extended to May 25,1949. WEAVER WINTARKFINDINGS OF FACT1.TILE BUSINESS OF THE RESPONDENTS357The Respondents are copartners doing business as Weaver Wintark and havetheir principal office and plant at Shamokin, Pennsylvania, where they are engagedin the manufacture, sale, and distribution of rubber balls, basketballs, footballs,and kindred articles.The Respondents' annual purchases, consisting mainly ofrubber, rayon, and cotton, aggregate in excess of $40,000, about 90 percent ofwhich is shipped to its Shamokin plant from points located outside the Common-wealth of Pennsylvania.The Respondents' annual sales aggregate in excess of.$75,000, about 90 percent of which is shipped to customers located outside theCommonwealth of Pennsylvania.The undersigned finds the Respondents are engaged in commerce, within themeaning of the Act.II.THE LABORORGANIZATIONINVOLVEDPlaythings, Jewelry and Novelty Workers International Union, affiliated withthe Congress of Industrial Organizations, is a labor organization admitting tomembership employees of the Respondents.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionIn August 1947, Frank Vrataric,a CIO field representative,received a tele-phone call from the office of the Textile Workers Union,an affiliate of the CIO,and was advised to get in touch with Penrose Jones,one of the Respondents' thenemployees.Shortly after this telephone call, Vrataric met and conferred withJones and several other employees of the Respondents.Immediately thereafterJones,Lucy Mentzer, and others began to solicit membership for the Union fromamong the Respondents'employees.C. A. Webb,a Respondent herein, admitted on the witness stand that "rightafter"he heard of the employees'union activities,he called into his privateoffice, individually,or in small groups,most of the nonsupervisory employees andasked themwhy theythought it was necessary to organize.Accordingto the credible testimony of Penrose Jones,Webb's interview withhim was not as casual or restrictedas Webbattempted to make it appear whileon the witness stand.Thus, Jones testified,and the undersigned finds, thatduring the course of the interviewWebbshoved him the firm's financial books.and then said, to quote Jones,that if theemployees"held off for about threemonths, [and]when he got his head abovewater, he would giveus a raise and[would] do more for us than the union could."Upon leaving Webb's office Joneswas requested to tell the other employeesthat if theyheld their union activitiesin abeyance for 3 months or so, then Webb would grant them a wage increase.Jones did as requested.Regarding his interview with C. A. Webb,former employee Edward Weinhoffertestified,and the undersigned finds, that when he was called into Webb's privateoffice sometime in August 1947, Webb asked if he knew"anything about the.union that was trying to come" into the plant ; that he replied in the affirmative ;that Webb then asked how he felt about the Union;that he replied"I didn't carewhether the union came in or not, but if it came in, I would do my darnest tomake" it a success;and that Webb then said he was not ready to talk to theUnion, but if the employees'union.activities were held in abeyance for about 6 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDmonths then he would be better financially "and could negotiate better withas...With respect to her interview in August 1947, with C. A. Webb, Lucy Mentzertestified credibly that Webb asked her why she was in favor of the Union thenwhen she was opposed to it when the Union previously had tried to organize theplant; that Webb said he had tried to do everything he could for the employeesand he could not understand why they wanted a union; and that when businessimproved he would increase the employees' wages.By September 2, despite the Respondents' efforts to forestall the employees'union activities, about 26 of the Respondents' then 43 or 4a nonsupervisoryemployees had signed cards reading in part as follows :[Stamp Name of Union Here]AFFILIATED WITH C. I. O.I hereby request and accept membership in the above named union, andof my own free will authorize it, C. I. 0., their agents or representatives toact for me as a collective bargaining agency in all matters pertaining to payrates, wages, hours of employment and other conditions of employment.Date ------------------------- ------------------------------(Signature)Address -------------------------------------Employed by --------------------------------------------------------On that day, September 2, Vrataric wrote Playthings, Jewelry and NoveltyWorkers International Union, herein called the Union, regarding the success-ful organizational campaign he had conducted at the Respondents' plant, thatsince the Respondents' employees came within the Union's jurisdiction he andanother CIO official were of the opinion that the Respondents' plant should be"turned over" to the Union for organizational and processing purposes ; and thatthe Union should send a representative to Shamokin to attend a membershipmeeting scheduled to be held on September 7.The Union wrote Vrataric on September 3 that it could not send a representa-tive to attend the meeting because most of the Union's officials would be attendinga CIO convention on the day in question, but that Vrataric should "carry on"until the convention had concluded and then the Union would "pick up" whereVrataric "left off."On September 7, the first membership or organizational meeting was held at apublicmeeting hall in Shamokin at which an organizational committee andtrustees were elected.Vrataric addressed the meetingand said,among otherthings, that as soon as the contemplated election, for the purpose of proving tothe Respondents that the employees actually wanted a collective bargainingrepresentative, had been had the employees would be affiliated with either theUnited Rubber Workers, a CIO affiliate, or with the Union, whichever wasbetter suited for the employees'purposes.A few days after the above-mentioned meeting, Vrataric, Weinhoffer,Mentzer,and Jones met with C. A. Webb for the purpose of attempting to induce theRespondents to consent to a secret election.to ascertain the employees'desireswith respect to a union.While the parties wereconferring inWebb's office,the latter's father and a partner, C. B. Webb, cameinto his son's office andsaid, to quoteJones,"Maybe you want me to join the Union" and then added"over your dead body therewill be a union come intothis plant."C. B. Webbadmitted making the remark but contended that he didnot make it in his son's WEAVER WINTARK359-office during the above-described conference, but made it to Vrataric in thehallway of the plant on the day of election, which was held on September 12. Inview of the fact that C. B. Webb admitted that his memory had become faulty oflate coupled with the fact that Jones impressed the, undersigned as an honestand forthright witness, the undersigned concludes, and finds, that C. B. Webbmade the remark in the setting as described by Jones.The undersigned furtherfinds that the said remark of C. B. Webb was violative of the Act.The Respondents agreed to allow the Burgess of the city of Shamokin to con-(]net a secret election.The election was held in the plant on September 12.The ballot read as follows :Do you want the CIO to represent you as bargaining agent?YesqNo uThirty-eight employees voted,z 5 did not.Twenty-seven valid ballots were castfor the CIO and 11 against.Several weeks after the election, a membership meeting was held at which anapplication for a charter in the Union was executed by 3 of the 4 officers electedat the meeting of September 7.About 18 or 19 members were present at themeeting and there is no evidence in the record to indicate that anyone disapprovedthe action taken by the subscribing officers.The only officer who (lid not signthe application for the charter was the vice president.On October 20, theUnion granted a charter.October 3, by arrangement, Vrataric, Dominic Tripode, an international rep-resentative of the Union, Weinhoffer, Mentzer, and Winifred llestlin, represent-ing the employees, met for the purpose of negotiations, with Mary H. Webb,the wife of C. A. Webb and a member of the respondent firm, and its attorney,There, Tripode submitted a proposed contract to Mrs. Webb.'While the meetingwas in progress,C.B.Webb came in and said to his daughter-in-law, MaryWebb, to quote Weinhoffer's testimony, "she was foolish wastin,t her time withus [for] they was in business for 30 years, and he never had anything like thatgoing on, andhe would be damned if he would put tip with it now . . . itwas awfulthat lie had to do business with a man that couldn't even speak goodEnglish..."'Regarding this incident, C. B. Webb testified on directexamina-tion as follows:*Q. Did you ever make any statement concerning Mr. Vrataric to the effectthat,"It is awful to do businesswith aman who can't speak proper English?"A.Well, I don't remember making the remark.Iwould like to followthat with this assertion.If we lived up to that in our business,I don'tthink we would have accounts on our ledger,because the toy business isgenerally in the hands of those that don't speak perfect English.I don'tsee any reason why I should say that.Q.Do you say that you did or did not say it?A. I have no recollection of saying it.As found above,Weinhoffer impressed the undersigned as a credible witness.This fact,coupled with C. B. Webb'sunsatisfactory testimony regarding theabove-quoted statements attributed to him by WVeinhoffer, leads the undersignedto find that C. B. Webb made the statements attributed to him by Weinhoffer.2 Anna Heath,admittedly It supervisor'with authority to hire and fire, was permittedto vote when the Respondents refused to allow the election to proceed unless Heath voted.'This meeting will be discussed in detail below under Section C.4Referring to Vrataric. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDThe undersigned further finds that the statement contains language violativeof the Act,Sometime during the month of October several antiunion petitions were openly,circulated in the plant in the presence of Mary Webb, Foreman Joseph Kotch,°and Forelady Anna Heath.One of such petitions, dated October 27, 1947, whichwas received in evidence in the instant case, bears the legend :To: The Weaver Wintark CompanyShamokin, Pa.We, the undersigned, request that you do not engage in collective bar-gaining with the C. I. O. in our. behalf as we do not recognize the C. I. O.as our bargaining agent.One of the signatories to this petition is Forelady Heath..Regarding the circulation of this petition, one witness testified it was passedfrom employee to employee "along the line."GladysWitman testified thatMary Webb told her that she should not obtain signatures to the petition inthe plant because it was against the law to do so.Witman further testifiedthat at Mary Webb's request she left the plant and obtained the signature ofRuss Leshinskie, who was just leaving the plant at the end of his shift. Regard-ing this incident, Mary Webb testified on. direct examination as follows :Q. (By Mr. Lessig.) Mrs. Webb, did you have any conversation withGladys Witman, or any other employee of the company, with reference tothe petition designated as General Counsel's Exhibit No. 15, before it wasreceived by the company?A. No, I didn't.The thing is that I did say, as testimony has shown,that I refused to let the girls circulate things within the factory.That,I said to the girls all on my shift, and I believe that was made known to therest of the employees.Q.Did you, yourself, see that petition before it was received by thecompany?A. Not until Mr. Webb had received it, and then I saw it after that.Mary Webb did not impress the undersigned as a forthright witness. On theother hand, Witman did.Mrs. Webb gave the undersigned the impression thatshe was withholding true facts.This conclusion is buttressed by the fact thatshe insisted that she did not know the contents of the above-described petitionuntil it was received by her husband and then shown to her by him. This tothe undersigned seems incredible.The record is replete with credible evidencethat everyone in the plant was aware of the contents of the petition. Further-more, Mrs. Webb (lid not deny that she requested Witman to obtain Leshinskie'ssignature to the said petition.Moreover, Leshinskie testified that he signed "a"petition at the request of employee Dilliplane, but did not deny that he signedthe petition in question at Witman's request.Under the circumstances, theundersigned finds that Witman's testimony to be substantially in accord withthe facts.The undersigned further finds that Mary Webb's action in requestingWitman to obtain the signature of Leshinskie to the petition and Heath's signingthe petition to be violative of the Act.The undersigned finds upon the entire record in the case, that by the makingof antiunion statements and by engaging in antiunion activities, as epitomized5In a notice posted by him in the plant in September 1941,Kotch refers to himself as"plant manager.". WEAVER WINTARK361above,including C. A. Webb's interrogation of the employees with respect totheir union affiliations and sympathies coupled with his "promise of benefit" ifthe employees would abandon,at least for a period of time, their union activities,the Respondents have,and each of them has, interferedwith,restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7of the Act,thereby violating Section 8(a) (1) of the Act.B. The discriminatory discharge of Lucy MentzerMentzer was first employed by the Respondents in January 1947.Her startingwage was 60 cents per hour.Within a month's time her wages were increased5 cents per hour. In July 1947,her wages were increased to 70 cents per hour.According to Foreman Kotch, Mentzer was a good worker and was able to per-fordher job very satisfactorily which he admitted takes skill and adeptness.Mentzer last worked for the Respondents on September 23. She claimed thatshe was ill that day and was unable to report for work until October 3. TheRespondents do not contend that Mentzer remained away from the plant betweenSeptember 23 and October 3, for any reason other than illness. In fact, the recordindicates that they were aware of Mentzer's illness,the nature of which the recorddoes not disclose.The Respondents maintain,however, that when Mentzerreturned to the plant on October 3, and sought employment they were unable tocomplybecause Mentzer's job had been filled and there was no other job available.Besides the contention that there was no job available for Mentzer, the Re-spondents offered various and sundry other reasons for refusing to continueMentzer in their employ.Botch first testified that when Mentzer reported to himon October 3, he told her that before he "would even consider re-employing her,"Mentzer would have to obtain a doctor's certificate attesting to her good health.Kotch testified that that procedure was in accordance with the Respondents'normal and usual practice.However,the record does not bear out Kotch's asser-tion.In fact,he admitted that a doctor's certificate was required only in caseswhere employees were injured in the plant.The contention that Mentzer's job was filled priorto October3 likewise beliestime record.Gladys Witmnan was allegedly hired to replaceMentzer,or to replacethe employee who was assigned to Mentzer's job.Counsel for the Respondentsstipulated,after examining_the Respondents'personnel files, thatWitman nvasnot hired until October 5.The record also discloses that Nina Long, whomKotch described while testifying as an employee who"would come and go," wasrehired on October 25 to perform the same or similar duties as Mentzer performed.Furthermore,between October 3 and December 31, 1947,°the Respondents hired agreat many new employees who performed work which Mentzsr was capable of,performing.The Respondents also maintained that Mentzer'spoorattendance. record wasa contributing reason for not reemploying her.The pay-roll records of theRespondents for the year 1.947 show that a great number of employees workedless hours than Mentzer.The records do not give the job classifications of thevarious employees nor the reasons why some, including Mentzer, worked less than40 hours during any given pay-roll week.For those reasons, the undersigned isunable to find that the Respondents'contention with respect to Mentzer's poorattendance record is meritorious or not.However, the undersigned does. findthat it was incumbent upon the Respondents to submit satisfactory proof to thiscontention.This the Respondents failed to do.6The pay-roll records introduced at the hearing,do not go beyond December 31, 1947. 362DECISIONS OF NATIONALLABOR RELATIONS BOARDOn October 9, Mentzer returned to the plant and saw Kotch and again requestedreinstatement to her former or to some other job.Kotch refused to rehire her.A group of employees,referred to in the record as a committee,then demandedthat Mentzer be rehired or they would"strike the plant."The employees, how-ever, did not go out on strike,despite the fact thatMentzerwas told by Kotch, toquote his testimony while testifying as a Respondents'witness, she "would beconsidered a trouble maker and not considered for rehiring."Under all the circumstances in the case,when viewed together with the Re-spondents'demonstrated hostility to the unionization of their employees,includ-ing the fact that Mentzer was very active on behalf of the unionization of theemployees,having secured about 10 members,and was a member of the organizingcommittee,plus such self-contradictory reasons as(1)Mentzer's job wasfilled bysomeone else,(2) no other job available,(3)Mentzer was a"trouble maker," and(4) and other unconvincing character of reasons advancedby theRespondents-established that the Respondents discriminatorily discharged Mentzer on October3, 1947, and thereafter refused to reinstate her, thereby violating Section 8 (a)(1) and(3) of the Act.C. The refusal to bargain collectively with the Union1.The appropriate unitThe complaint alleged,the Respondents' answer admitted,and the undersignedfinds,that all the Respondents'production and maintenance employees,exceptoffice and clerical employees,guards,watchmen,and supervisors as defined inSection 2(11) ofthe Act, constitute a unit appropriate for the purposes of collec-tive bargaining.Accordingly,the undersigned finds that,during all timesmaterial herein all the Respondents'production and maintenance employees,except office and clerical employees,guards, watchmen, and supervisors withauthority to hire,promote, discharge,discipline,or otherwise effect changesin the status of employees,or effectively recommend such action,constituted, andnow constitutes,a unit appropriate for the purposes of collective bargainingwith respect to rates of pay, wages,hours of employment,and other conditionsof employment.2.Representation by the Union of a majority in the appropriate unitAt a secret ballot election conducted by the Burgess of the city of Shamokin,Pennsylvania, the CIO, the parent organization of the Union, was designated bya majority of the Respondents' employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining.As found above, at the first general membership meeting of the employees,which was also attended by some of those who signed cards ° designating theCIO "their agents or representatives to act for [them] as a collective bargainingagency,"were informed by Vrataric, a duly accredited representative of theCIO, that after the election, which election was held on September 12, the CIOwould transfer the Respondents' employees to the proper affiliated internationalunion of the CIO. The CIO also issued a leaflet, which was distributed to theRespondents' employees 3 clays prior to the said election, a copy of which cameto C. A. Webb's attention before the said election, confirming the statementsof Vrataric made by him at the September 7 meeting regarding the contemplatedtransfer of affiliation.-.Walter Dilliplane, a witness called by the Respondents,7The pertinent portions of the card are set out in Section A above. WEAVER WINTARK363testified, and the undersigned finds, that he attended a membership meeting,which presumably was held prior to the election, at which the members wereinformed by Vrataric that the latter "was going to try to have the thing put" intothe Union.The contention of the Respondents that the Union is not the collective bargain-ing representative of the employees in the appropriate unit is without merit.The Board and the courts have uniformly held that the designation of a parentorganization is a valid designation of its affiliate'Moreover, prior to the elec-tion, the employees were informed that if the CIO won the election the employeeswould then become affiliated with the appropriate affiliate of the CIO, whichtransfer actually did take place.°3.The refusal to bargainOn October 3, representatives of the Union and representatives of the Respond-ents met at the plant. There, Tripode submitted a proposed contract.MaryWebb testified that, after the submission of the proposed contract, she demandedof Tripode proof that the Union represented a majority of the Respondents'employees; that he refused to do so stating "he would let it stand on the strengthof the election" ; and that she refused to negotiate further until satisfactoryproof of the majority status of the Union was produced. On the other hand,Tripode testified that at that meeting, or at any other time, no demand wasmade for proof of the Union's majority status by anyone representing theRespondentsand that after a casual discussion of the proposed contract the meet-ing broke up when the attorney for the Respondents stated he would have to getin touch with C. A. Webb, who was then out of town, and that the Respondentswould submit counterproposals at the nextmeeting ofthe parties.With respectto what transpired at that meeting, the testimony of Weinhofferis in substantialaccord with that of Vrataric.As found above, the undersigned was not impressed with Mary Webb's testi-mony.Accordingly, he finds that at the October 3 meeting no one on behalfof the Respondents questioned the Union's right or authority to represent theemployees in the appropriate unit.This finding is buttressed by the fact thatbetween October 3 and 27, there was an exchange of letters between Tripode andcounsel for the Respondents in which the parties were attempting to arrange foranother collectivebargainingmeeting, and in none of the letters of Respondents'counsel was the matter of the Union's majority status questioned or mentioned.A meeting finally was set for October 31.With respect to what he said andwhat occurred at this meeting, C. A. Webb testified, and the undersigned finds,as follows:The members of the CIO wished to discuss the contract and I answered byhanding the petition [of October 27, wherein the signatories thereto requestedthe Respondents not to bargain in their behalf with the CIO] and sayingthat on the basis of that petition we did not feel that we were in a position todiscuss anycontract with the CIO. . . . I made reference to the petitionand said that we could not negotiate any further with the CIO in view of thepetition . . . that is the way the meeting ended.No further meetings were had between the parties.N. L. R. B. Y. Bradford Dyeing Association,310 U.S. 318;N. L. R. B. V. FranksBros.Co., 137 F. 2d 989 (C. A. 1);N. L. R. B. v.NaboneCompany,155 F. 2d 523 (C. A. 3).°Cf.N. L.R. B. v. Chicago Apparatus Company,116 F.2d 753(C. A.7) ; A.Sartorins &Co., Inc.,40 NLRB 107;NorthwestCabinet Company,38 NLRB 357;N. L. R. B. v. MayDepartment Stores,146 F.2d 66(C. A. 8). 364DECISIONS OF NATIONALLABOR RELATIONS BOARDIt is clear from the above recital of the facts concerning the negotiationsbetween the parties, as summarized above, that at no time prior to, or on, Octo-ber 31, 1947, did the Respondents question the majority status of the Union. Itis equally clear that the Respondents sought to utilize their own illegal actions inorder to defeat the statutory rights of their employees ; that is, to permit theemployees to choose their own collective bargaining representative free of anyinterference by the Respondents.In the instant case, as more fully shown above, the attempted repudiation ofthe Union was brought about by the unfair labor practices of the Respondentsand not as a result of the free choice of the employees.. The Board and the courtshave repeatedly held that the unfair labor practices of an employer cannot oper-ate to change the collective bargaining representative previously chosen by theunhampered will of the majority.The alleged defections from the Union, on which the Respondents rely, wereinduced by the Respondents' actions.These actions, as found above, constitutedunfair labor practices. It is well settled that defections from a union whichhave been induced by the employer's unlawful practices "are not effective eitherto change the bargaining representative previously chosen or to excuse [em-ployers] from their duty to bargain in good faith with that representative." 10Upon the entire record in the case, the undersigned finds that on October 31,1.947, and at all times thereafter, the Respondents refused to bargain collectivelywith the Union as the exclusive representative of their employees in the appro-priate unit with respect to rates of pay, wages, hours of employment, and otherconditions of employment, and by such refusal interfered with, restrained, andcoerced their employees in the exercise of the rights guaranteed in Section 7 ofthe Act, in violation of Section 8 (a) (1) and (5) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III above, occurring inconnection with the operations of the Respondents described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as has been found to be unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving foundthat theRespondentshave engagedin unfair labor practicesviolative of Section 8 (a) (1), (3),and (5)of the Act,the undersigned willrecommendthat theycease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having foundthat theRespondents have refused to bargain collectively withthe Union as the exclusive representative of their employees in the appropriateunit, the undersigned will recommend that the Respondents,upon request, bar-gain collectively with the Union as the representatives of such employees, andif an agreement is reached embody such understanding in a signedagreement.Having found that the RespondentsdischargedLucy Mentzer on October 3,1947,and thereafter refused to reinstate her for the reasons that she joined andassisted a labor organizationand engagedin concerted activities with her fellow'IN. L. R. B.v.DixieCoach Corp.,128 F. 2d 201, 202 (C. A.5) ; N. L. R. B. v. Brad-forri.DyeingAss'n, 310 U. S. 318-,;-International Assn of Machinists v. N. L. R. B.,310U. S. 72 ; MedoPhoto Supply Corporation v. N. L. R.B., 321 U. S. 678.Cf. Franks-Bros.Co. v. N. L. R. B.,321 U. S. 702. WEAVER WINTARK365employees for the purposes of collective bargaining and other mutual aid andprotection, it will be recommended that the Respondents offer her immediate andfull reinstatement to her former or substantially equivalent position.It will be further recommended that the Respondents make Lucy Mentzer wholefor any loss of pay she may have suffered by reason of the discrimination, bypayment to her of a sum of money equal to the amount she normally would haveearned as wages from the date of the discrimination to the date of the offerof reinstatement, less her net earnings," during such period.The scope of the Respondents' illegal conduct discloses a purpose to defeat self-organization among their employees. The conduct engaged in by the Respondents,which is specifically violative of Section 8 (a) (1), (3), and (5) of the Act,reflects a determination generally to interfere with, restrain, and coerce theiremployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, and presents a ready and effectivemeans of destroying self-organization among its employees.Because of theRespondents' unlawful. conduct and since there appears to be an underlying atti-tude of opposition on the part of the Respondents to defeat the purposes of theAct, the undersigned is convinced that if the Respondents are not restrainedfrom committing such conduct, the danger of their commission in.the future isto be anticipated from the Respondents' conduct in the past, and the policiesof the Act will be defeated. In order, therefore, to make effective the interde-pendent guarantees of Section 7 of the Act, to prevent a recurrence of unfairlabor practices, and thereby minimize industrial strife which burdens and ob-structs commerce, and thus effectuate the policies of, the Act, the undersignedwill recommend that the Respondents cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.On the basis of the foregoing findings of fact and upon the entire record in theease, the undersigned makes the following :CONCLUSIONS OF LAW1.Playthings, Jewelry and Novelty Workers International Union, affiliatedwith the Congress of Industrial Organizations, is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.All Respondents' production and maintenance employees, except office and-clerical employees, guards, watchmen, and supervisors with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section 9 (b) ofthe Act.3.Playthings, Jewelry and Novelty Workers International Union, affiliatedwith the Congress of Industrial Organizations, was on September 12, 1947, andat all times thereafter, and still is, the exclusive representative of all the em-ployees in the aforesaid appropriate unit for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.4.By refusing on October 31, 1947, and at all times thereafter to bargaincollectively with the Union as the exclusive representative of their employeesin the appropriate unit, the Respondents have engaged in, and are engaging in,,unfair- labor practices, within the,meaning of Section 8 (a) (5) of the Act." SeeCrossett Lumber Company,S NLRB 44b;Republic Steel Corporation v. N. L. R. B.,311 U. S. 7. 366DECISIONS OF !NATIONAL LABOR RELATIONS BOARD5.By interfering with,restraining,and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act,the Respondents haveengaged in,and are engaging in, unfair labor practices,within the meaning ofSection 8(a) (1).6.By discriminating in regard to the hire and tenure of employment of LucyMentzer, thereby discouraging membership in the Union, the Respondents haveengaged in,and are engaging in, unfair labor practices,within the meaning ofSection 8(a) (3) of the Act.7.Theaforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that C. A. Webb, Mary H. Webb, and C. B. Webb,co-partners doing business as Weaver Wintark, Shamokin, Pennsylvania, theirsuccessors, agents, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Playthings, Jewelry and Novelty WorkersInternational Union, affiliated with the Congress of Industrial Organizations,or any other labor organization of their employees, by discharging or refusing toreinstate any of their employees, or in any other manner discriminating inregard to their hire and tenure of employment or any term or condition ofemployment;(b)Refusing to bargain with Playthings, Jewelry and Novelty Workers In-ternational Union, affiliated with the Congress of Industrial Organizations, asthe exclusive representative of all the employees in the unit hereinabove found.to be appropriate for the purposes of collective bargaining ;(c) In any other manner interfering with, restraining, or coercing theiremployees in the exercise of the rights to self-organization, to form labor organi-zations, to join or assist the Union herein, or any other labor organization, to.bargain collectively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining or other mutual aid.or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a) Offer to Lucy Mentzer immediate and full reinstatement to her former orsubstantially equivalent position without prejudice to her seniority or other rightsand privileges ;(b)Make whole Lucy Mentzer for any loss of pay she may have suffered byreason of the Respondents' discrimination against her by payment to her of a sumof money equal to the amount which she normally would have earned as wagesfrom the date of her discharge to the date of the Respondents' offer of reinstate-ment, less her net earnings during said period ;(c)Upon request, bargain collectively with the Union herein, as the exclu-sive representative of their employees in the unit found herein to be appro-priate, and if an agreement is reached, embody such understanding in a signedagreement ;(d) Post at their plant at Shamokin, Pennsylvania, copies of the notice at-tached to this Intermediate Report marked Appendix A. Copies of said notice, to.be furnished by the Regional Director for the Fourth Region, shall, after beingsigned by one of the partners or the Respondents' representative, be posted bythe Respondents, and maintained by them for sixty (60) consecutive days there- WEAVER WINTARK367after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any other material;(e)Notify the Regional Director for, the Fourth Region in writing, withintwenty (20) clays from the date of the receipt of this Intermediate Report, whatsteps the Respondents have taken to comply therewith.It is further recommended that unless on or before twenty (20) days from thereceipt of this Intermediate Report the Respondents notify said Regional Direc-tor in writing that they will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondents to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding (in-eluding rulings upon all motions or objections) as he relies upon, together withthe original and six copies of a brief in support thereof ; and any party, may with-in the same period, file an original and six copies of a brief in support of the Inter-mediate Report. Immediately upon the filing of such statement of exceptionsand/or briefs, the party filing the same shall serve a copy thereof upon each of theother parties. Statements of exceptions and briefs shall designate by precise cita-tion the portions of the record relied upon and shall be legibly printed or mimeo-graphed, and if mimeographed shall be double spaced. Proof of service on theother parties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should anypartydesire permission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 28th day of June 1949.HOWARD MYERS,Trial Examiner.APPENDIX ANOTICETO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist PLAYTHINGS, JEWELRY AND NOVELTY WORK-ERS INTERNATIONAL UNION, affiliated with the CONGRESS OF INDUSTRIALORGANIZATIONS, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities for the purposes of collective bargaining or other mutual aid orprotection.WE WILL OFFER to the employee* named below immediate and full rein-statement to her former or substantially equivalent position withoutprejudice to any seniority or other rights and privileges previously enjoyed,.and make her whole for any loss of pay suffered as a result of thediscrimination.AVE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employment or other-conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement. The bargaining unit is:All our production and maintenance employees, except office and clerical.employees, guards, watchmen, and supervisors with the authority to hire,discharge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action.*Lucy MentzerAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regardto hire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.C. A. WEBB, MARY H. WEBB, ANDC.B.WEBB, Co-partenrs doingbusiness as WEAVER WINTMARK,En rployers.By ----------------------------------(Partner)Dated ----------------------------------------.This notice must remain posted for 60 days from the date hereof, and mustnot be altered,defaced, or covered by any other material.